Citation Nr: 1046387	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability, 
including arthritis.

2.  Entitlement to service connection for right knee disability, 
including arthritis.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The May 2006 rating action also denied service connection for 
disability exhibited by hyperlipidemia, impaired fasting glucose, 
memory loss, bilateral hearing loss, gout, skin lesions and 
hypertension.  The Veteran filed a timely notice of disagreement 
and a statement of the case was issued, but in the substantive 
appeal the Veteran clarified that he was only appealing the 
issues listed on the first page of this decision and the Board 
will proceed accordingly.  See 38 C.F.R. § 20.200 (2010) (An 
appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, a 
timely filed substantive appeal.)  


FINDINGS OF FACT

1.  Chronic left knee disability did not have its clinical onset 
in service and is not otherwise related to active duty; left knee 
arthritis was not manifested within the first post service year.  

2.  Chronic right knee disability did not have its clinical onset 
in service and is not otherwise related to active duty; right 
knee arthritis was not manifested within the first post service 
year.  

3.  Obstructive sleep apnea did not have its clinical onset in 
service and is not otherwise related to active duty.

4.  Tinnitus did not have its clinical onset in service and is 
not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Chronic left knee disability was not incurred or aggravated 
in service and arthritis of the left knee may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Chronic right knee disability was not incurred or aggravated 
in service and arthritis of the right knee may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Obstructive Sleep apnea was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated November 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the 
Veteran of information and evidence necessary to substantiate his 
claims, information and evidence that VA would seek to provide, 
and information and evidence that the Veteran was expected to 
provide.  In this case, the November 2005 VCAA letter noted above 
was issued prior to the May 2006 rating decision on appeal, and 
therefore, was timely.  However, this letter did not provide 
notice of how to establish a disability rating and effective 
date, as outlined in Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Because the Board has herein denied the Veteran's claims 
for service connection, the rating and effective date aspects of 
the claims are moot.  Accordingly, any deficiency with respect to 
notice addressing disability ratings or assignment of effective 
dates constitutes no more than harmless, non-prejudicial error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
All identified and available service treatment records and 
medical examination reports, and VA and private treatment 
records, have been secured.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, there were no findings of pertinent disability in service.  
As will be explained, there is also no true indication that an 
event, injury or disease occurred in service or within the 
applicable presumptive period.  In view of the absence of 
pertinent findings in service and the first suggestion of 
pertinent disability after active duty, relating these 
disabilities to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 3.102.  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  Given these 
facts, it appears that all available records have been obtained.  
There is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating his claims.  38 U.S.C.A. § 
5103A(a)(2).

II.  Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 
1113.  
A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

A.  Knee Disability 

The Veteran asserts that he injured his left leg/knee while in 
Vietnam and was seen by a medic in June 1969.  A June 1969 
service treatment record confirms that the Veteran was treated 
for pain in the left leg.  "No hitting [,] falling [,] etc[.]" 
was noted.  Approximately ten days later on June 23, 1969 the 
Veteran had his medical examination for separation from the 
service.  At that time there were no complaints pertinent to the 
left leg.  Clinical evaluation showed no abnormalities of the 
lower extremities.  In addition, in his Report of Medical 
History, at the time of the separation examination, the Veteran 
indicated that he had no arthritis or rheumatism, or bone, joint 
or other deformity, lameness, or trick or locked knee.

In his application for compensation benefits the Veteran claimed 
the onset of arthritis of both knees in 1990.  Private treatment 
records dated from 1998 to 2005 are of record.  A review of those 
records reveals a December 1998 progress note with a single 
notation of "[right] knee joint pain arthritis resolved with 
Ibuprofin administration."  No assessment was rendered at that 
time regarding the knees.  In May 2005 the Veteran had a VA Agent 
Orange examination.  He reported a musculoskeletal history of 
bilateral knee arthralgias.  He denied crepitus, deformity, 
discoloration, edema, erythema, myalgia, stiffness and weakness.  
On examination of the extremities there was good strength in all 
extremities and no crepitus in the knees.  In a May 2006 VA 
outpatient clinic report, it was noted that the Veteran was being 
seen for the first time at that clinic.  During the interview he 
complained that he has had pain in both knees, the left more than 
the right, for the past twenty years.  It was noted, "now pain 
is minimal."  On examination of the extremities there was no 
cyanosis, clubbing or edema; pedal pulses were intact and visual 
inspection was normal.  There was no assessment rendered 
specifically addressing the knees.  However, the following 
assessment was listed, "DJD being followed privately[.]"  

In essence, the first record of knee problems is dated in 1998, 
which is many years after active duty.  There is a suggestion in 
the record that the Veteran may have arthritis and certainly has 
arthralgias (pains) in the knees, but no true indication that it 
is in any way service related.  As noted, there were no findings 
of knee disability in the service treatment records and the 
musculoskeletal system was normal on separation examination.  
Absent a showing of current knee disability that is related to 
service or arthritis manifested within the first post service 
year, service connection is not for application.  The Board notes 
that this prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

In his VA Form 9, the Veteran claimed that he injured the left 
knee in service and that his right knee problems were caused by 
the injury to his left leg while in Vietnam.  He stated that over 
the years he favored the left leg/knee and used the right 
leg/knee more often, which caused it to become as painful as the 
left leg/knee.  Lay evidence concerning and incident in service 
and continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the Board finds that the reported history 
of a left knee injury in service with continued symptoms since 
active service is inconsistent with the remaining evidence of 
record.  The service treatment record referred to by the Veteran 
as evidence of left knee injury mentions left leg pain without 
specifying that this involved the left knee.  Moreover, the 
record specifically noted that there was no hitting, falling etc. 
involved.  This does not support the claim that the left knee was 
injured and instead suggests that the pain in the left leg was 
not due to trauma.  Furthermore, if the pain was continuous, it 
would seem logical that the Veteran would deny having had or had 
had bone, joint or other deformity, "trick" or locked knee, 
lameness, arthritis, or other pertinent problems on the Report of 
Medical History just a10 days later.  There was no knee 
abnormality observed on physical examination at that time.  When 
the Veteran filed his claim for benefits in 2005, he noted the 
onset of arthritis of the knees as 1990.  He also reported a 
history of knee pain of about 20 years when receiving treatment 
in 2006.  In essence, the record, including some of the Veteran's 
own statements, does not support the claim that the left knee was 
injured in service and that symptomatology continued since that 
time.  A more accurate assessment based on the record is that the 
Veteran had complaints of pain in the left leg in service that 
was not caused by trauma and that his knees began to bother him 
many years after service and current knee disability is unrelated 
to active duty.   

To the extent the Veteran is claiming a right knee disability 
secondary to a left knee disability, he is not service-connected 
for a left knee disability.  To establish service connection on a 
secondary basis the evidence must be sufficient to show that a 
current disability exists and that the current disability was 
either proximately caused by or proximately aggravated by a 
service-connected disability (emphasis added).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran 
is not service-connected for a left knee disability.  Therefore, 
service connection for a right knee disability is not warranted 
on a direct or secondary basis.

As a clear preponderance of the evidence is against a finding 
that the Veteran has a left knee disability related to service or 
a right knee disorder related to service or secondary to a left 
knee disorder, the benefit-of- the- doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  The claims are denied.

B.  Obstructive sleep apnea

The Veteran asserts that symptoms of sleep apnea manifested by 
loud snoring with intervals of not breathing, began while he was 
in the military.  He stated that sleep apnea increased while he 
was in Vietnam because he did not get a good night's sleep for 
the entire thirteen months he was there, due to being in a war 
zone.  The Veteran further stated that his sleep apnea disorder 
worsened after service and "because Sleep apnea is a condition 
just recently studied and treated over the last 15 years, no one 
knew that I had this condition in the military or for many years 
afterwards."  The Veteran stated that about six or seven years 
ago he complained of being tired and falling asleep during waking 
periods and his doctor sent him for an evaluation, which revealed 
he had "long-term Sleep Apnea."

Service treatment records do not reflect any findings or 
complaints of sleep problems or sleep apnea.  No pertinent 
disability was found on separation examination and on his Report 
of Medical History at that time, the Veteran indicated that he 
never had frequent trouble sleeping.

Post-service private treatment records indicated the Veteran was 
first evaluated for and diagnosed with obstructive sleep apnea in 
1998.  He was prescribed a continuous positive airway pressure 
(CPAP) machine to use at home.  In a December 2005 medical 
statement the Veteran's private physician wrote that the Veteran 
was seen that day for his annual follow-up for sleep apnea.  He 
noted that the Veteran used the nasal CPAP every night and all 
night.  There is no snoring.  He goes to bed anywhere from 10:00 
p.m. to 1:00 a.m. and gets up at varying times in the morning.  
There was no daytime sleepiness and the Veteran reported that he 
did not fall asleep watching television.  Review of systems 
showed no new problems.  The impression was obstructive sleep 
apnea.

While the private treatment records reveal a diagnosis of 
obstructive sleep apnea and show the Veteran has been treated for 
many years for the sleep disorder, there is no medical evidence 
that the diagnosed obstructive sleep apnea disorder is related to 
the Veteran's military service.  A sleep disorder, specifically 
obstructive sleep apnea, was not diagnosed until 1998, 
approximately 29 years after separation from service.  This shows 
a significant gap between service separation and initial 
treatment for a sleep disorder.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson, 230 F.3d 1330.

The only evidence of a relationship between the Veteran's 
obstructive sleep apnea disorder and service is the Veteran's own 
statements.  Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 
1331.  Moreover, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington, 19 
Vet. App. 362.

The Board acknowledges the Veteran's statement that he did not 
get a good night's sleep the entire thirteen months he was in 
Vietnam and that such sleep deprivation has resulted in his 
current sleep apnea.  However, the Board finds it doubtful that 
the Veteran would have denied having or having had had frequent 
trouble sleeping at separation from service if the sleep apnea 
was symptomatic in service as he claims.  In addition, when he 
filed for compensation in 2005, he reported that sleep apnea had 
its onset in 2001 or more than 30 years after service discharge.  
The statements regarding sleep apnea having its onset in service 
and being continually symptomatic since then are not consistent 
with the overall record and cannot be relied upon to establish 
service onset.  

A clear preponderance of the evidence is against the Veteran's 
claim for service connection for sleep apnea, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

C.  Tinnitus

The Veteran contends that he has ringing in his ears.  He stated 
that tinnitus started sometime while he was stationed in Vietnam.  
He indicated that while in service he asked the doctor about the 
ringing in the ears and was told that it happens to a lot of 
soldiers and there was nothing that could be done about it.  He 
stated that the doctor said that it was untreatable so he just 
went on with his job.  

The Board notes that tinnitus has been defined by the Court as a 
ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 
195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  
Due to the subjective nature of the disorder, the Veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Service treatment reports are absent of any findings of tinnitus 
or acoustic trauma. The July 1967 entrance examination revealed 
audiological testing within normal limits.  The June 1969 
separation examination also showed audiological testing within 
normal limits.  Moreover, in his Report of Medical History, at 
the time of the separation examination, the Veteran indicated 
that he had no ear trouble, running ears or hearing loss.  The 
Veteran's DD Form 214 indicates that his primary specialty during 
active service was that of a plumber.  It was also indicated on 
that form that he received badges for "Sharp shooter M-14" and 
"Sharp Shooter M-16."

In a post-service private progress note dated in November 2003 
there is mention of a follow-up for "ears results[.]"  No 
evaluation or assessment followed.  In a private medical note 
dated in August 2005, it was noted that the Veteran reported 
"sinus sensitivity right ear."  No evaluation or assessment 
concerning the ears followed.  In a May 2005 VA Agent Orange 
progress note, the Veteran disclosed having a hearing impairment 
the past three years and denied having tinnitus.  There was no 
assessment rendered regarding the ears, including none for 
tinnitus.  Here, there is no diagnosis of tinnitus found in the 
evidence of record.  In the claim for compensation received later 
that year, the Veteran claimed tinnitus had its onset during 
active duty.  

After a careful review of the record, the Board has determined, 
that service connection for tinnitus is not warranted.  
Significantly, there is no evidence of tinnitus complaints, 
treatment, or diagnoses during service.  The service medical 
reports reflect that the Veteran's hearing was within normal 
limits.  In his medical history report at separation he indicated 
he had no ear trouble.  There is no post-service assessment or 
diagnosis of tinnitus.  During a VA medical evaluation in 2005 
the Veteran denied having tinnitus and on examination of the ears 
at that time there was no indication that the Veteran had 
tinnitus.  There is also no evidence of a nexus between any 
current claimed tinnitus and service.  

While the claims folder does not contain a diagnosis of tinnitus, 
the Board notes that tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence, see Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Veteran reported that he first noticed tinnitus while in the 
service and indicated that he has had it since that time.  Yet, 
tinnitus is not indicated in service records and there is no 
post-service evidence that the Veteran sought treatment for 
tinnitus.  On examination shortly prior to filing the claim for 
compensation, the Veteran denied having tinnitus.  In summary, 
the Veteran's claim that he had tinnitus in service and continued 
with symptoms since then is not consistent with the overall 
record, including his own statements.  For this reason, his 
statements regarding the onset and continuity of symptoms from 
service are not reliable.  

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for tinnitus, 
and the benefit-of-the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.


ORDER

Service connection for left knee disability, including arthritis 
is denied.  

Service connection for right knee disability, including arthritis 
is denied.  

Service connection for obstructive sleep apnea is denied.

Service connection for tinnitus is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


